Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 1, 2011 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: Ventura Assets Limited SEC File No.000-53186 Dear Ladies and Gentlemen: We have read the statements of Ventura Assets Limited (the “Company”) in Item 4.01 on Form 8-K dated April 25, 2011 and, other than the fact that the Company did not notify us of the change in auditor and provide us a copy of the Form 8-K until May 1, 2011, weare in agreement with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
